Citation Nr: 1610325	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-28 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments due to incarceration of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to May 1973.  The Appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied the Appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.  In October 2013, the Appellant filed a timely Notice of Disagreement (NOD).

A statement of the case has not been issued in response to the October 2013 NOD.  As such, and the Board is required to remand, rather than refer, this issue to the attention of the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 19.9(c) (2015); Manlicon v. West, 12 Vet. App. 238 (1999).   

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

As explained in the introduction, a statement of the case needs to be furnished on the issue of apportionment of the Veteran's service-connected disability compensation benefits.  See 38 C.F.R. § 19.9(c) (2015); Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that both parties to an apportionment claim must receive notice of all procedural actions in the case, including: the rating decision with notification of appellate rights, statement of the case, and the content of the substantive appeal filed by the opposing party, to the extent it contains information directly affecting the payment (or potential payment) of the apportionment at issue.  38 C.F.R. §§ 19.100-19.102 (2015).

In the present case, the September 2013 letter to the Veteran notifying him of the decision on the Appellant's claim and informing him of his appellate rights was mailed to the Veteran at his home address; however, VA was on notice that the Veteran was incarcerated and had been provided his address.  Therefore, on remand the AOJ is to furnish copies of all procedural actions in the case thus far to the Veteran at his prison address.  The Board notes that the correct address and inmate number are set forth on the Board's letter dated November 9, 2015.    

Accordingly, the case is REMANDED for the following action:

1.  Furnish a statement of the case on the issue of apportionment of the Veteran's service-connected disability compensation benefits.  Only if a substantive appeal of this claim is perfected should it be certified to the Board following completion of any necessary development. 

2.  Furnish copies of all procedural actions in the case thus far to the Veteran at his prison address.  The Veteran's correct address and inmate number are set forth on the Board's letter dated November 9, 2015.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




